DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
Approved Drawing Changes
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as acknowledged herein.  See, for example, page 3, line 17 of the Substitute Specification filed with the reply of 08/24/2021.  See also MPEP § 608.02(g).  Corrected drawing(s) in compliance with 37 CFR 1.121(d) are required in reply to this Notice of Allowability to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the Office, the applicant will be notified and informed of any required corrective action in the next Office communication.  

Conclusion
	Pending claims 1-11, 13, 14 and 16-18 are deemed to define allowable subject matter, and passed to issue. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-15-21